Exhibit 10.1

 



SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement, General Release, Waiver of Rights, and Covenant Not
to Sue (“this Agreement”) is entered into the day and year last set forth (the
“Settlement Date”), by and between Gemini Master Fund, Ltd. (together with any
successors and assigns, collectively, “Gemini”) and Aethlon Medical, Inc.
(“Aethlon”). Each signatory to this Agreement is referred to herein as a “Party”
and, collectively, as the “Parties.”

 

A.          Gemini received certain warrants from Aethlon in each of 2008, 2009
and 2010 (respectively, the “2008 Warrant,” the “2009 Warrant” and the “2010
Warrant”; collectively, the “Warrants”) as well as a convertible Note that
matured in 2012 (the “Convertible Note”).

 

B.          The following litigation is pending between the Parties: Gemini
Master Fund, Ltd. v. Aethlon Medical, Inc., Index No. 652358/2012, in the
Supreme Court of New York, New York County (the “Litigation”).

 

C.          The Parties have agreed to settle and compromise any and all claims
that each has made, or could have made in the Litigation. The Parties are
entering into this Agreement to avoid the uncertainty and expense of further
litigation and to compromise and settle the claims asserted in the Litigation.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants and
conditions hereinafter set forth, the parties hereto agree as follows:

 

1.          Consideration to Gemini.

 

(a)         Cash. Within fourteen business days of the execution of this
Agreement, Aethlon’s insurance carrier shall issue a check in the amount of one
hundred fifty thousand dollars ($150,000) payable to Gemini Master Fund, Ltd.
and counsel for Aethlon will send the check to Gemini Master Fund, Ltd., c/o
Gemini Strategies, 619 South Vulcan Ave., Suite #203, Encinitas, CA 92024.

 

(b)         Simultaneous with the execution of this Agreement, Gemini shall
execute the three Notices of Exercise of the Warrants in the form attached as
exhibits B-1, B-2 and B-3. Simultaneous with the execution of this Agreement,
Aethlon shall fulfill the Notices of Exercise by instructing Aethlon’s transfer
agent to issue and deliver to the Escrow Agent twenty certificates – 19
certificates in the amount of 376,143 shares each and the 20th certificate
totaling 376,137 shares – which in the aggregate total 7,522,854 shares which is
equal to the total number of shares requested on the three Notices of Exercise.
The 7,522,854 shares to be issued to fulfill the Notices of Exercise are known
in this Agreement as the “Warrant Shares.” The Warrant Shares shall be in the
name of Knotfloat & Co. f/b/o Gemini Master Fund, Ltd. and shall be without
restrictive legend. The Parties agree that the number of shares to be issued
under each Warrant is equal to or less than the number Gemini claims in the
litigation or otherwise to be entitled to receive, however Aethlon acknowledges
and agrees that Gemini has the right to receive the Warrant Shares under the
Warrants upon delivery of the Exercise Notices. Effective upon delivery of the
Warrant Shares to the Escrow Agent, the Warrants, Convertible Note and any other
right to receive securities previously issued or granted by Aethlon to Gemini
are hereby canceled and shall have no further force and effect and Gemini shall
have no right or entitlement to any further shares from Aethlon other than as
described in this Agreement. Gemini agrees to return the original Warrants
marked “terminated” to Aethlon within five business days following the delivery
of the certificates to the Escrow Agent or alternatively, to provide an
affidavit that it has made a diligent search and been unable to locate the
original Warrants. If the original Warrants cannot be located, Gemini will
indemnify and hold Aethlon harmless for any costs (including reasonable
attorneys’ fees), claim, injury, damage, harm, cause of action, or other act
related to or arising out of anyone’s attempt to exercise any one or more of the
Warrants or Aethlon’s refusal to fulfill any notice of exercise related to any
one or more of the Warrants (other than the requirement for Aethlon to fulfill
the three Notices of Warrants attached to this Agreement as required by and
described in this Agreement).

 



1

 

 

2.          Consideration to Aethlon. Within two (2) business days of the
delivery of the Warrant Share certificates to the Escrow Agent and delivery of
the other Consideration set forth in paragraph 1, Gemini shall deliver a
Stipulation of Discontinuance in the form attached as Exhibit C which provides
that all claims in the Litigation are dismissed with prejudice. Each Party shall
bear its own costs, expenses and attorneys’ fees incurred in the Litigation,
including any fees and costs associated with the preparation of this Agreement.

 

3.          The Delivery of the Warrant Shares to Gemini.

 

(a)         Gemini and Aethlon appoint Olshan Frome Wolosky LLP to act as Escrow
Agent for the Warrant Shares in accordance with the terms of the Escrow
Agreement annexed as Exhibit D.

 

(b)         Pursuant to the Escrow Agreement, on the first and fifteenth day of
each month, the Escrow Agent shall release one of the share certificates to
Gemini, until all certificates have been delivered. If the release date is a
Saturday, Sunday or holiday, the Escrow Agent may release the shares the
preceding business day.

 

(c)         For so long as the Escrow Agent holds any certificates, Gemini shall
not engage in any short sales of Aethlon common stock within the meaning of SEC
Regulation SHO. In the event that Gemini engages in short sales in breach of
this covenant, Aethlon shall be entitled to recover as liquidated damages 200%
of any profits received as a result of any breach.

 

4.          Aethlon’s Representations and Acknowledgments. Aethlon represents
and warrants that:

 

(a)         All Warrant Shares have been duly authorized and upon issuance will
be fully-paid and non-assessable.

 

(b)         Upon issuance, and based upon the accuracy of Gemini’s
representations and warranties in the Selling Shareholder letter in the form
attached as Exhibit E, the Warrant Shares shall be freely transferable without
restriction under Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act”) (except for the limitations set forth in this Agreement).

 

(c)         This Settlement has been duly approved by Aethlon’s Board and is a
valid and binding agreement.

 

5.          Gemini’s Representations and Covenants. Gemini represents and
warrants that:

 

(a)         Gemini does not now beneficially or of record own shares of Aethlon
stock or have the right to acquire shares of Aethlon stock, except for its
rights under the Warrants at issue in the Litigation.

 

(b)         Gemini has not assigned or transferred any of its rights under the
Warrants or to the claims stated in the Litigation.

 

(c)         Gemini acknowledges and agrees that the shares delivered pursuant to
paragraph b are on account of the following Warrant exercises:

 

2008 Warrant – 402,159;

2009 Warrant – 402,159;

2010 Warrant – 6,728,536;

 

(d)         This Settlement has been duly approved by Gemini’s Board and is a
valid and binding agreement.

 



2

 

 

6.          Mutual Releases.

 

(a)         Release by Aethlon. In exchange for the consideration provided by
Gemini and the other covenants contained herein, Aethlon does hereby and for its
attorneys, insurers, agents, servants, employees, officers, directors, parent
companies, subsidiaries, successors and assigns release, acquit and forever
discharge Gemini and its attorneys, insurers, agents, servants, employees,
officers, directors, parent companies, subsidiaries, successors and assigns of
and from any and all claims, actions, causes of action, demands, rights, claims
for damages, costs, expenses and compensation whatsoever, whether known or
unknown, which it may now have against Gemini arising out of or in any way
relating to the Litigation, the Warrants, or the Convertible Note, excepting
only those claims arising from this Agreement.

 

(b)         Release by Gemini. In exchange for the consideration provided by
Aethlon and the other covenants contained herein, Gemini does hereby and for its
attorneys, insurers, agents, servants, employees, officers, directors, parent
companies, subsidiaries, successors and assigns release, acquit and forever
discharge Aethlon and its attorneys, insurers, agents, servants, employees,
officers, directors, parent companies, subsidiaries, successors and assigns of
and from any and all claims, actions, causes of action, demands, rights, claims
for damages, costs, expenses and compensation whatsoever, whether known or
unknown, which it may now have against Aethlon arising out of or in any way
relating to the Litigation, the Warrants, or the Convertible Note excepting only
those claims arising from this Agreement.

 

7.          General Release. The releases set forth in the preceding paragraphs
are general releases in connection with the claims, demands, causes of action,
obligations, damages or liabilities which are the subject of this Agreement and
are intended to encompass all known and unknown, foreseen and unforeseen claims
which each Party hereto may have against the other, excepting only claims
arising from this Agreement. It is further understood and agreed that all rights
under Section 1542 of the Civil Code of the State of California and any similar
law of any state or territory of the United States are hereby expressly waived
by each Party hereto. Section 1542 provides as follows:

 

“SECTION 1542. CERTAIN CLAIMS ARE NOT AFFECTED BY GENERAL RELEASE. A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS, WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

8.          Right to Execute Agreement. Each Party hereto hereby warrants that
no other person has or had, or claims any interest in any of the claims,
counterclaims, demands, causes of action, obligations, damages or liabilities
asserted by it referred to herein; that it has the sole right and exclusive
authority to execute this Agreement and to bind itself and its successors and
assigns hereby; that it has not sold, assigned, transferred, conveyed or
otherwise disposed of any claim, demand, cause of action, obligation, damage or
liability asserted by it referred to herein. Each person signing this Agreement
on behalf of a partnership, corporation or other legal entity warrants and
represents that he has full authority to bind such partnership, corporation or
entity to the full terms and conditions of this Agreement and all other
documents executed by him hereunder.

 

9.          Agreement Not An Admission. No provision of this Agreement shall be
construed in any event as an admission of any liability of any kind by any Party
hereto to any other Party.

 

10.         No Representations Not Contained Herein. Each Party acknowledges
that no other Party, nor any agent or attorney of any Party, has made any
promise, representation or warranty whatsoever, express or implied, not
expressly contained herein, concerning the subject matter hereto so as to induce
it to execute this Agreement and each Party acknowledges that it has not
executed this Agreement in reliance on any promise, representation or warranty
not contained herein.

 



3

 

 

11.         Waiver and Modification. No provision of this Agreement may be
waived unless such waiver is in writing, signed by all of the Parties. Waiver of
any one provision herein shall not be deemed a waiver of any other provision
herein. This Agreement may be modified or amended only by a written agreement
signed by all of the Parties.

 

12.         Representation by Counsel. Each Party represents that it is and has
been represented by counsel of its own choice in the Litigation and in
connection with this Agreement, and has received independent legal advice from
its attorneys with respect to the negotiation and advisability of entering into
this Agreement, the settlement and release for which this Agreement provides,
and the execution of this Agreement.

 

13.         No Representations. Each Party acknowledges and represents that, in
executing this Agreement, such Party has not relied on any inducements,
promises, or representations made by any Party or any party representing or
serving such Party, unless expressly set forth in a written agreement.

 

14.         Disputed Claim. This Agreement pertains to a disputed claim and does
not constitute an admission of liability or wrongdoing by any Party for any
purpose.

 

15.         Covenant Regarding Assignment. The Parties each represent and
warrant that it is the sole and lawful owner of all right, title and interest in
and to every claim and other matter which each purports to release herein, and
that it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm, association, corporation or other entity, any
right, title or interest in any such claim or other matter. In the event that
such representation is false, and any such claim or matter is asserted against
any party hereto (and/or the successor of such party) by any party or entity who
is the assignee or transferee of such claim or matter, the Party shall fully
indemnify, defend and hold harmless the party against who such claim or matter
is asserted (and its successors) from and against such claim or matter and from
all actual costs, demands, fees, expenses, liabilities, and damages which that
party (and/or its successors) incurs as a result of the assertion of such claim
or matter. It is the intention of the Parties that this indemnity does not
require payment as a condition precedent to recovery by a party under this
indemnity.

 

16.         Modifications. This Agreement may not be amended, canceled, revoked
or otherwise modified except by written agreement subscribed by all of the
parties to be charged with such modification.

 

17.         Attorneys’ Fees. Each Party shall pay its own costs and attorneys’
fees except as follows:

 

(a)         In the event of any action, suit or other proceeding instituted to
remedy, prevent or obtain relief from a breach of this Agreement, arising out of
a breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.

 

(b)         As used herein, attorneys’ fees shall be deemed to mean the full and
actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services.

 

18.         Notices. All notices shall be sent by overnight courier and by
e-mail to the addresses designated below and shall be deemed received on the
date of transmission.

 



4

 

 



If to Aethlon: James Joyce
Aethlon Medical, Inc.
8910 University Center Lane
San Diego, CA 92122
jjoyce@aethlonmedical.com     with a copy to: Mark A. Robertson
Fulbright & Jaworski LLP
666 Fifth Avenue
New York, NY 10103
(212) 318-3304
mark.robertson@nortonrosefulbright.com     If to Gemini: Steven Winters
Managing Partner
Gemini Master Fund, LLC
619 South Vulcan, Suite 203
Encinitas, CA 92024
steve@geministrategies.com     with a copy to: Thomas J. Fleming
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
(212) 451-2300
tfleming@olshanlaw.com    



19.         Forum. The Parties each (1) consent to the exclusive jurisdiction of
the federal or state courts located in New York County, New York in connection
with any dispute relating to this Agreement, (2) will accept service of process
by overnight courier in any such suit, (3) waive any defense based upon an
inconvenient forum, and (4) waive any right to a trial by jury.

 

20.         Counterparts. This Agreement may be executed by the parties in
counterparts, each of which is an original, but all of which together shall
constitute one executed original.

 

21.         Inapplicability of California Civil Code section 1654. Each Party
acknowledges that it participated in the drafting of this Agreement and agrees
that any uncertainty herein is the fault of both of the Parties and, therefore,
California Civil Code section 1654 or any comparable statute is not applicable
to the Agreement’s interpretation.

 



5

 

 

22.         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations, and
discussions, whether oral or written, of the Parties.

 

23.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and all successors, assigns, parent companies
and subsidiaries.

 

  AETHLON MEDICAL, INC.     Dated:  February  24, 2014 By:

/s/ James Joyce

    James Joyce   Its: Chief Executive Officer

 

 

  GEMINI MASTER FUND, LTD.     Dated:  February  24, 2014 By:

/s/ Steven Winters

    Steven Winters   Its: Managing Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 

Exhibit A

No Exhibit A exists.

 

 

 

 

 

 

 

 

 

 

 

 

 



7

 



Exhibit B

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

 

TO: AETHLON MEDICAL, INC.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. 2008-C-001), hereby irrevocably elects to purchase (check applicable box):

 

___     _______ shares of the Common Stock covered by such Warrant; or.

 

X         the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of $__________ in lawful money of the
United States.

 

X        the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.

 

Such cashless exercise is to be based upon the following inputs:

 

Number of shares purchasable under this Warrant = 660,000

Fair Market Value = $0.17918

Purchase Price = $0.07

 

Therefore, the cashless exercise formula is 660,000 x (($0.17918-$0.07)/$0.17918
= 402,159 shares to be issued under this Warrant and 257,841 shares are to be
cancelled.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is ______________________________________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.

 

Dated:___________________

_________________________

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

_________________________

_________________________

(Address)

 

 



8

 

 

Exhibit B (continued)

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

 

TO: AETHLON MEDICAL, INC.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. 2009-07-10-001), hereby irrevocably elects to purchase (check applicable
box):

 

___     _______ shares of the Common Stock covered by such Warrant; or.

 

X        the maximum number of shares of Common Stock covered by such Warrant
pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of $__________ in lawful money of the
United States.

 

X        the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2.

 

Such cashless exercise is to be based upon the following inputs:

 

Number of shares purchasable under this Warrant = 660,000

Fair Market Value = $0.17918

Purchase Price = $0.07

 

Therefore, the cashless exercise formula is 660,000 x (($0.17918-$0.07)/$0.17918
= 402,159 shares to be issued under this Warrant and 257,841 shares are to be
cancelled.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is ______________________________________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.

 



Dated:___________________

_________________________

(Signature must conform to name of holder as specified on the face of the
Warrant)

 

_________________________

_________________________

(Address)

 

 



9

 

 

Exhibit B (continued)

 



NOTICE OF EXERCISE OF WARRANT



TO: AETHLON MEDICAL, INC.   ATTN: Jim Frank VIA FAX TO: (858) 272-2738

 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of November 22, 2010
(the “Warrant”), to purchase shares of the Common Stock, $0.001 par value
(“Common Stock”), of AETHLON MEDICAL, INC. , and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:

 

______ CASH: $_________________________________ = (Exercise Price x number of
shares of Common Stock issuable upon exercise (“Exercise Shares”)     ______
Payment is being made by:       ______ enclosed check   ______ wire transfer  
______ other     ___X__ CASHLESS EXERCISE:       Net number of Warrant Shares to
be issued to Holder: 6,728,536*       * based on:     Current Market Value -
(Exercise Price x Exercise Shares)   Adjusted Price of Common Stock       Where:
  Market Price of Common Stock [“MP”] = $0.245   Current Market Value [MP x
Exercise Shares] = $1,234,800   Exercise Price = $0.18379001   Adjusted Price of
Common Stock = $0.18379001    



Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder's right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares than permitted under Section
2.2, this notice should be amended and revised, ab initio, to refer to the
exercise which would result in the issuance of the maximum number of shares
permitted under such provision. Any exercise above such amount is hereby deemed
void and revoked.



1

 

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile/email to the fax number/email address and officer indicated above.

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise.

 

The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder

 

_______ via express courier, or

_______ by electronic transfer

 

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:

 

_________________________________

_________________________________

_________________________________

 

Dated: _____________________________

 

 

___________________________________

[Name of Holder]

 

By:________________________________

 





10

 

 

 

Exhibit C

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

GEMINI MASTER FUND, LTD.,

 

Plaintiff,

 

-against-

 

AETHLON MEDICAL, INC.,

 

Defendant.

 

 

Index No. 652358/2012

 

STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and among the parties to the
above-captioned action by their undersigned attorneys of record, that pursuant
to CPLR § 3217(a)(2), this action is hereby voluntarily discontinued with
prejudice with each party to bear its own costs, no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservatee and no
person not a party has an interest in the subject matter of the action.

 

Dated: February __, 2014   Dated: February __, 2014       FULBRIGHT & JAWORSKI
LLP   OLSHAN FROME WOLOSKY LLP       By:
 
  By:
 
  Mark A. Robertson
666 Fifth Avenue
New York, NY 10103
(212) 318-3304
mark.robertson@nortonrosefulbright.com     Thomas J. Fleming (TF4423)
Park Avenue Tower
65 East 55th Street
New York, New York 10022
(212) 451-2300           Attorneys for Defendant   Attorneys for Plaintiff

 

 

 

 

 

 



11

 



 

Exhibit D

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of February __, 2014, is made
by and among by and among Aethlon Medical, Inc., a Nevada corporation
(“Aethlon”), Gemini Master Fund Ltd. (“Gemini”) and Olshan Frome Wolosky LLP, a
New York limited liability partnership, as escrow agent (the “Escrow Agent”).

WHEREAS, Aethlon and Gemini have entered into a Settlement Agreement dated of
even date herewith (the “Settlement Agreement”) which, among other things,
provides for the delivery by Aethlon of the Warrant Shares, as that term is
defined in the Agreement, to the Escrow Agent; and

WHEREAS, the parties have requested that the Escrow Agent hold the Escrow
Property in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

24.         Appointment of Escrow Agent; Establishment of Escrow.

 

(a)          The parties hereto hereby designate and appoint Olshan Frome
Wolosky LLP as the Escrow Agent for the purposes set forth herein, and the
Escrow Agent hereby accepts such appointment on the terms herein provided.

 

(b)          The “Escrow Property” shall consist of twenty certificates for
shares of Aethlon Common Stock in the amounts set forth in the Settlement
Agreement and any proceeds derived from any Escrow Property held by the Escrow
Agent, including shares received in any stock split or as a dividend.

 

(c)          Aethlon has delivered the Escrow Property to the Escrow Agent upon
execution hereof. The Escrow Property shall be held, administered and disposed
of by the Escrow Agent in accordance with the terms and conditions hereinafter
set forth.

 

25.         Release of the Escrow Property.

 

(a)          Upon satisfaction of each Escrow Release Condition (as defined
below), Escrow Agent shall deliver to Gemini a single Certificate for Aethlon
Common Stock, accompanied by a release notice in the form attached hereto as
Exhibit A (a “Release Notice”).

 

(b)          An Escrow Release Condition shall occur on the first and fifteenth
day of each month after the date of this Agreement, until all certificates have
been delivered. If the release date is a Saturday, Sunday or holiday, the Escrow
Agent may release the shares the preceding business day. In the event that
Aethlon announces an agreement to sell, merge, or engage in any other
transaction involving a change of control, the Escrow Agent shall release to
Gemini all remaining shares that it holds.

 

(c)          Following the delivery of all of the Escrow Property to Gemini in
accordance with the terms hereof, the Escrow Agent will have no further
obligation or liability under this Agreement.

 



12

 

 

26.         Miscellaneous.

 

(a)          To induce the Escrow Agent to act hereunder, it is further agreed
by the other parties hereto that:

 

The Escrow Agent shall not be under any duty to give the Escrow Property held by
it hereunder any greater degree of care than it gives its own similar property
and shall not be required to invest any funds held hereunder. Funds held
hereunder shall not earn or accrue interest.

This Escrow Agreement expressly sets forth all the duties of the Escrow Agent
with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Escrow Agreement against the Escrow Agent.
The Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Escrow Agreement.

The Escrow Agent shall not be liable for any action taken or omitted hereunder,
except for its own gross negligence or willful misconduct and, except with
respect to claims based upon such gross negligence or willful misconduct that
are successfully asserted against the Escrow Agent, the other parties hereto
shall jointly and severally indemnify and hold harmless the Escrow Agent (and
any successor Escrow Agent) from and against any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with this Escrow Agreement.

The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature reasonably believed by it to be genuine and may assume that any person
purporting to give receipt or advice or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.

The Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Escrow Agreement and shall not be liable for any action
taken or omitted in accordance with such advice.

The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof.

The Escrow Agent makes no representation as to the validity, value, genuineness
or the collectability of any security or other document or instrument held by or
delivered to it.

The Escrow Agent shall not be called upon to advise any party as to the wisdom
in selling or retaining or taking or refraining from any action with respect to
any securities or other property deposited hereunder.

The Escrow Agent (and any successor Escrow Agent) may at any time resign such
position by delivering the Escrow Property to any successor Escrow Agent jointly
designated by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon the Escrow Agent shall be discharged of and from any and
all further obligations arising in connection with this Escrow Agreement. The
resignation of the Escrow Agent will take effect on the earlier of (a) the
appointment of a successor (including a court of competent jurisdiction) or (b)
the day that is 30 days after the date of delivery of its written notice of
resignation to the other parties hereto. If the Escrow Agent has not received a
designation of a successor Escrow Agent, the Escrow Agent’s sole responsibility
after that time shall be to safekeep the Escrow Property until receipt of a
designation of successor Escrow Agent or a joint written disposition instruction
by the other parties hereto or a final, non-appealable order of a court of
competent jurisdiction.

13

 



In the event (i) of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Property,
or (ii) the Escrow Agent in good faith is in doubt as to what action it should
take hereunder, the Escrow Agent shall be entitled to retain the Escrow Property
until the Escrow Agent shall have received (A) a final, non-appealable order of
a court of competent jurisdiction directing delivery of the Escrow Property or
(B) a written agreement executed by the other parties hereto directing delivery
of the Escrow Property, in which event the Escrow Agent shall disburse the
Escrow Property in accordance with such order or agreement. Any court order
shall be accompanied by a legal opinion by counsel for the presenting party
satisfactory to the Escrow Agent to the effect that said opinion is final and
non-appealable. The Escrow Agent shall act on such court order and legal
opinions without further question. Notwithstanding the foregoing, if requested
by Aethlon, in the event of a dispute or disagreement between Aethlon and Gemini
with respect to the Escrow Property disbursement that is not resolved within a
reasonable time, the Escrow Agent shall deposit the Escrow Property with a court
of competent jurisdiction and interplead the other parties hereto in accordance
with applicable rules of legal procedure.

The other parties hereto hereby irrevocably submit to the jurisdiction of any
New York state or federal court sitting in the State of New York, County of New
York in any action or proceeding arising out of or relating to this Escrow
Agreement, and the parties hereby irrevocably agree that all claims in respect
of such action or proceeding arising out of or relating to this Escrow Agreement
shall be heard and determined in such a New York state or federal court. The
other parties hereby consent to and grant to any such courts exclusive
jurisdiction over the persons of such parties, and waive any claims of forum non
conveniens, and over the subject matter of any such dispute and agree that
delivery or mailing of any process or other papers in the manner provided herein
above, or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. In any suit arising under this Escrow Agreement, the
parties hereby consent to service of process by mail as proper and waive any and
all defenses related to service of process otherwise available under law.

No printed or other matter in any language (including without limitation
prospectuses, notices, reports and promotional material) that mentions the
Escrow Agent’s name or the rights, powers, or duties of the Escrow Agent shall
be issued by the other parties hereto or on such parties’ behalf unless the
Escrow Agent shall first have given its specific written consent thereto.

This Escrow Agreement shall be binding upon and inure solely to the benefit of
the parties hereto and their respective successors and assigns, heirs,
administrators and representatives and shall not be enforceable by or inure to
the benefit of any third party except as provided in paragraph (i) with respect
to a resignation by the Escrow Agent. No party may assign any of its rights or
obligations under this Escrow Agreement without the written consent of the other
parties.

This Escrow Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York (without reference to its rule as to
conflicts of law to the extent that the general application of the laws of
another jurisdiction would be required thereby).

(b)          No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

(c)          This Escrow Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

 

(d)          Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same.

 



14

 

 

(e)          The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence or willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence or willful misconduct.

 

(f)          The Escrow Agent is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

(g)          The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver a Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

 

(h)          The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agreement unless
otherwise provided therefore elsewhere in this Agreement. The Escrow Agent has
acted as legal counsel for and may continue to act as legal counsel for Gemini
from time to time, notwithstanding its duties as the Escrow Agent hereunder.
Aethlon consents to the Escrow Agent also serving as legal counsel for Gemini
and waives any claim that such representation represents a conflict of interest
on the part of the Escrow Agent. Gemini and Aethlon understand that the Escrow
Agent is relying explicitly on the foregoing provision in entering into this
Escrow Agreement.

 

(i)          If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

(j)          Aethlon and Gemini agree jointly and severally to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Subscription
Agreements other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

 

27.         Notices. Any notice, request, demand or other communication
permitted or required to be given hereunder shall be in writing, shall be sent
by one of the following means to the addressee at the address set forth below
(or at such other address as shall be designated hereunder by notice to the
other parties and persons receiving copies, effective upon actual receipt) and
shall be deemed conclusively to have been given: (a) upon hand delivery or upon
delivery by telecopy, or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), (b) on the business day following the date of mailing by
overnight courier service, fully prepaid, addressed to such address, or (c) upon
actual receipt of such mailing, whichever shall first occur.

 



15

 

 





If to Aethlon: James Joyce
Aethlon Medical, Inc.
8910 University Center Lane
San Diego, CA 92122
jjoyce@aethlonmedical.com     with a copy to: Mark A. Robertson
Fulbright & Jaworski LLP
666 Fifth Avenue
New York, NY 10103
(212) 318-3304
mark.robertson@nortonrosefulbright.com     If to Gemini: Steven Winters
Managing Partner
Gemini Master Fund, LLC
619 South Vulcan, Suite 203
Encinitas, CA 92024
steve@geministrategies.com     with a copy to: Thomas J. Fleming
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
(212) 451-2300
tfleming@olshanlaw.com    



 

[SIGNATURE PAGE FOLLOWS]



16

 



IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date set forth above.

  AETHLON MEDICAL, INC.       By:         Its:  

 

 

  GEMINI MASTER FUND, LTD.     Dated:  February __, 2014 By:     Steven Winters
  Its: Managing Partner

 

 

Agreed and Accepted as of the date first written above:   OLSHAN FROME WOLOSKY
LLP,
as Escrow Agent     By:   Name: Thomas J. Fleming   Title: Partner

 

 

 



17

 

 

EXHIBIT A

Gemini Master Fund
Aethlon Medical, Inc.

Release Notice

[DATE]

Dear Sirs:

This letter serves to inform you that an Escrow Release Condition (as defined
and set forth in the Escrow Agreement, dated as of February __, 2014 (the
“Escrow Agreement”), by and among Aethlon Medical, Inc., Gemini Master Fund Ltd.
and Olshan Frome Wolosky LLP, as escrow agent, has occurred, and that a
certificate for _________ shares (“Released Escrow Property”) of Common Stock of
Aethlon Medical, Inc. has been delivered to Gemini Master Fund Ltd. or its
designee.

 

 

 

 

 

 

 



18

 



Exhibit E

Seller’s Representation Letter for

Legend Removal from Restricted Securities

Pursuant to Rule 144(b)(1)

(Non-Affiliate – One-Year Holding Period)

 

Please complete this form with respect to the sale of restricted securities if
you have held your shares for more than one year and are not an “affiliate” of
the issuer of the shares.

 

Name of Seller: ________________________________________________

 

I am requesting removal of the restrictive legends from _______________ shares
(the “Shares”) of Common Stock of Aethlon Medical, Inc. (the “Company”) through
_________________ (the “Broker”) in accordance with Rule 144 (“Rule 144”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
in connection with a proposed sale of the Shares. In connection with such sale,
I represent and warrant that:

1.The Shares are “restricted securities,” as that term is defined in Rule
144(a)(3), and I acquired and fully paid for the Shares on _____________ (date
of issuance of the Warrant being exercised) in the following manner:

 

a.       Method of acquisition: ______________________________________

 

b.       Manner of payment for Warrant and Warrant Shares:
______________________________________

2.I am not now, nor have I been during the preceding three months, a(n) officer,
director or more than 10% shareholder of the Company or, in any other way, an
“affiliate” of the Company (as that term is defined in Rule 144(a)(1)).

3.I have been the beneficial owner of the Shares for a period of at least one
year, as computed in accordance with Rule 144(d).

4.The Company is not a shell company as described in Rule 144(i)(1), and if
formerly a shell company, at least one year has elapsed from the time the
Company filed Form 10 information with the Securities and Exchange Commission
reflecting the fact that it had ceased to be a shell company.

5.This transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

6.I have provided you with all stock certificates (or Warrants) that I have
representing the Shares.

7.I do not possess any material, nonpublic information regarding the Company or
its prospects, and, if at any time before the sale of the Shares is completed or
an order for such sale is rescinded, I obtain any such information, I will
immediately rescind my order for such sale.

 

I acknowledge that the Company and its counsel may rely upon the completeness
and accuracy of the statements contained herein. I agree to indemnify and hold
the Company and its counsel harmless from and against all losses, costs,
liabilities and expenses that may arise out of my sale of the Shares in
violation of the Securities Act or any other applicable rules or regulations.

 

Signatures:

Note: The signature(s) must correspond with the name(s) written on the face of
the certificate(s) or Warrants in every particular without alteration.

 



          Signature: Seller   Print name as it appears on certificate   Date    
      Signature: Additional Seller   Print name as it appears on certificate  
Date



 

19

 